FILED

MAY 13 2013

Clerk, U.S. District and
Bankruptcy Cou rts

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBlA

Xavier Flores, )
)
Plaintiff, )
)
v. ) Civil Action No. ® @, ,

) l 3 ' 7 5
United States Congress, )
)
Defendants. )
)

MEl\/IORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in_f`orma pczuperis. The Court will grant plaintiff’s application to proceed in forma
pauperis and will dismiss this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.
l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that subject matter
jurisdiction is wanting).

Plaintiff, a homeless individual who submitted more than 30 cryptic complaints within
the first two weeks of March alone, sues the United States Congress for its “breech [sic] and
failure of oath of office . . . ." Compl. at l. He demands a "re-evaluation of all the members of
the U.S. Congress" and their "retraining." Id. at 2. The law is clear that “federal courts are
without power to entertain claims otherwise within theirjurisdiction if they are ‘so attenuated
and unsubstantial as to be absolutely devoid of inerit.’ " Hagans v. Lavz`ne, 415 U.S. 528, 536-7
(1974) (quoting Newburyporl Waler Co. v. Newburyporr, 193 U.S. 561, 579 (1904)); accord
Tooley v. Napofz`iano, 586 F.3d 1006, 1009 (D.C. Cir. 2009) ("A complaint may be dismissed on

jurisdictional grounds when it "is ‘patently insubstantial,’ presenting no federal question suitable
1

for decision.") (quoting Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994). The instant complaint

satisfies this standard and, therefore, will be dismissed A separate order accompanies this

Memorandum Opinion.

N\~

, 2013

    

Date: May; nited tates District Judge